Exhibit 16.3 Tel: 212-885-8000 100 Park Avenue Fax: 212-697-1299 New York, NY 10017 www.bdo.com March 23, 2016 Securities and Exchange Commission 450 5th Street N.W. Washington, D.C. 20549 We have been furnished with a copy of the responses to Item 4.01 and Item 4.02 of Form 8-K for the event that occurred on March 21, 2016, to be filed by 6D Global Technologies, Inc. We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, BDOUSA,LLP aDelaware limitedliability partnership,is the U.S.member ofBDOInternationalLimited, a UKcompany limitedbyguarantee,and forms part of the international BDO network of independent member firms. BDO isthe brand name for the BDO network and for each of the BDO Member Firms.
